Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	This action is responsive to the application filed April 5, 2019.  Claims 11-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 8, 13-15 of of U.S. Patent No. 10, 305, 979. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims 11-20 of the instant application and thus anticipate the claims of the instant application.   The instant application does not explicitly recite a pre-defined cloning criteria for the target location and instead recites estaimating an importance level of the target data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the importance level  of the instant application with the cloning operation of the patent.  A person of ordinary skill in the art would have been motivated to do this to efficiently be able to store and retrieve data.  
Claims 11-20 of the instant application are therefore not patentably distinct from claims 1, 6-7 and 8, 3-14 of the U.S. Patent 10, 305,979 and as such are unpatentable over obvious type double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dow United States Patent No.  8,112,603 in view of Zhang et al. United States Patent Application Publication No.  2015/0052218.

As per claim 11, Dow teaches a computer program product for improving the clone efficiency in a hybrid cloud environment between a corresponding public cloud environment and a corresponding private cloud environment by leveraging the speed variations between an inner partitioned set of tracks of a storage disk and an outer partitioned set of tracks of the storage disk, the computer program product comprising a computer readable storage medium having stored thereon [storage partitions include various speed regions including slow and fast region (column 4 lines 30-42):
first program instructions programmed to receive a request for an operation for a target data [relocation and reordering of files (column 4 lines 52-67)];
second program instructions programmed to estimate an importance level of the target data by determining at least whether the target data includes intermittent data to be used by the compute resource for the processing operation [determine active file should be located based on access frequency (column 5 lines 54-67; column 6 lines 1-11); examine metadata of file to determine access frequency, more accessed will be in faster region (column 6 lines 11-46)]; and
third program instructions programmed to determine whether to write the target data to the inner partitioned set of tracks or to the outer partitioned set of tracks of the storage disk based, at least in part, on the importance level of the target data with respect to the processing operation [intermediate region, fast region and slow region (Figure 3 shows tracks of drive and column 5 lines 25-46)].  
Dow does not explicitly the target data located in the public cloud environment where the public cloud environment provides the storage disk for a processing operation performed by the hybrid cloud computing environment , operation of the private cloud environment where the private cloud environment provides the compute resource for the processing operation performed by the hybrid cloud computing environment.  However, in analogous art, Zhang teaches a public, private and hybrid cloud environment and a cloning operation [app data can be cloned (pp 0015, 0017, 0020-0021, 0025, 0028); Pass instance includes public, private and hybrid cloud instances (pp 0002); PaaS instance across public and private cloud instances (pp 0013)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the relocation operation of Dow with the cloning in a hybrid cloud environment of Zhang.  A person of ordinary skill in the art would have been motivated to do this to allow for easy and efficient access to data, 0028.  

As per claim 12, Dow in view of Zhang teaches the computer program product of claim 11, wherein: the importance level is high if the target data includes the intermittent data to be used by the computing component [Dow: active file located based on access frequency (column 5 lines 40-67)].  

As per claim 13, Dow in view of Zhang teaches the computer program product of claim 11, wherein the determining whether to write the target data to the inner partitioned set of tracks or to the outer partitioned set of tracks of the storage disk is further based on a first importance level and a second importance level, the first importance level triggering the target data to be written to the outer partitioned set of tracks on the storage disk, the second importance level triggering the target data to be written to the inner partitioned set of tracks on the storage disk [Dow: partitioning information based on speed regions of the storage device and access frequency of file (column 4 lines 32-52); storage locations delimited by fast and slow regions (column 5 lines 40-49); access frequency used to move data (column 4 lines 52-65; column 6 lines 32-66)].  

As per claim 14, Down in view of Zhang teaches the computer program product of claim 13, further comprising: fourth program instructions programmed to determine contents of the target data; wherein: the contents of the target data include an operating system image and a separated data volume [Dow: file includes metadata to determine access frequency to determine location (column 6 lies 12-30)].  

As per claim 15, Dow in view of Zhang teaches the computer program product of claim 14, further comprising: fifth program instructions programmed to segregate the operating system image according to the second importance level such that the operating system image is segregated to the inner partitioned set of tracks; and sixth program instructions programmed to segregate the separated data volume according to the first importance level such that the separated data volume is segregated to the outer partitioned set of tracks [Dow: Figure 3 shows tracks of drive and column 5 lines 25-46); Figure 4 and column 6 lines 48-66; threshold values configured with storage policies (column 4 lines 48-65)]

Claims 16-20 are rejected, mutatis mutandis, under the same rationale as claims 11-15 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457